DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Response to Amendment
The amendments filed on 06/01/2021 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on 06/01/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable Sasaki (JP5366202B2) in view of Tobey (US 20150114965 A1).
Regarding claim 1, Sasaki discloses a cosmetic container for storing a cosmetic product comprising (Fig. 10): a cosmetic jar having a main body defining a reservoir for containing the product (See annotated Fig.10 below) and a neck on an upper portion thereof with an upper end having an opening for accessing product in the reservoir (See annotated Fig.10 below); a collar fitted to the upper end of the neck (See annotated Fig.10 below), the collar having an upper rim defining a first opening therethrough at a top end of the collar (See annotated Fig. 10 below), and a manipulation surface (12) extending down into the reservoir from the upper rim along a portion of the first opening (See annotated Fig. 10 below), the collar configured to allow a user to insert an applicator through the collar and into the reservoir to dispense the product (Fig. 7 & 11), wherein the collar has a second opening at a bottom end thereof extending toward the reservoir (See annotated Fig. 10 below. The examiner notes that the second opening is the opening created between perimeter of the manipulation surface and the inner of the reservoir), wherein an entirety of the manipulation surface (12) is a solid, continuous surface extending downward around a portion of a circumference of the collar between the first opening and the second opening of the collar (See annotated Fig. 10 below).

    PNG
    media_image1.png
    541
    753
    media_image1.png
    Greyscale

Sasaki does not explicitly disclose a cap configured to couple with the main body.
Tobey teaches a cosmetic container for storing cosmetic product inside the reservoir of the cosmetic jar (Fig. 5B, 502) with a cap (Fig. 5B, 508 and 506) configured to couple with the main body (Fig. 5B, 514) via internal threading (Fig. 5B, 532) to mate with external threading of the jar neck (Fig. 5B, 518). This would result in preventing unwanted exit of cosmetic material from the jar; and prevent any unwanted material, such as dust or foreign material, from mixing with the cosmetic material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic container of Sasaki’s device with the threaded cap assembly as taught by Tobey to prevent unwanted exit of cosmetic material from the jar; and prevent any unwanted material, such as dust or foreign material, from mixing with the cosmetic material. 
Regarding claim 2, Sasaki and Tobey disclose the claimed invention of claim 1. Sasaki further discloses the rim of the collar comprises an inner side wall that extends into the cosmetic jar (See annotated Fig. 10 above) , wherein the manipulation surface of the collar projects inward from the side wall (See annotated Fig. 10 above). 
Regarding claim 3, Sasaki and Tobey disclose the claimed invention of claim 2. 
Tobey further teaches an inner part of the cap comprises internal threading (Fig. 5B, 532) to mate with external threading of the cosmetic jar neck (Fig. 5B, 518). 
Regarding claim 6, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the collar rim extends around 360 degrees of the neck (See annotated Fig. 10 above). 
Sasaki and Tobey do not explicitly disclose the manipulation surface (12) extends around about 90 to about 270 degrees of the collar rim. However, Sasaki shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface extends around about 90 to about 270 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface extends around about 90 to about 270 degrees of the collar rim because it appears to be an arbitrary design consideration. Regarding claim 7, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the collar rim extends around 360 degrees of the neck (See annotated Fig. 10 above). Sasaki and Tobey do not explicitly disclose the manipulation surface extends around about 180 degrees of the collar rim. However, Sasaki shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface extends around about 180 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface extends around about 180 degrees of the collar rim, because it appears to be an arbitrary design consideration.
Regarding claim 8, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the neck defines an opening having a diameter (See annotated Fig. 10 above), wherein the manipulation surface (12) extends inward from the neck (See annotated Fig. 10 above). 
Sasaki and Tobey do not specifically disclose the manipulation surface extends inward from the neck over about 10% to about 25 % of the diameter of the neck. However, Sasaki shows the manipulation surface (12) extends inwards relatively close to the claimed range from the neck, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface inward from the neck over about 10% to about 25 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface extends inward from the neck over about 10 % to 25 % of the diameter of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 9, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the neck defines an opening having a diameter (See annotated Fig. 10 above), wherein the manipulation surface extends inward from the neck (See annotated Fig. 10 above).
Sasaki and Tobey do not specifically disclose the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck. However, Sasaki shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface inward from the neck over about 15 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Sasaki and Tobey device to have the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 10, Sasaki discloses a cosmetic container comprising (Fig. 10): a cosmetic jar having a body defining a reservoir and having a neck allowing access to product in the reservoir (See annotated Fig.10 above); and a collar on the neck of the cosmetic jar having an upper rim defining a first opening therethrough at a top end of the collar and a second opening at a bottom end of the collar extending toward the reservoir  (See annotated Fig.10 above. The examiner notes that the second opening is the opening created between perimeter of the manipulation surface and the inner of the reservoir), and a manipulation surface (12) extending down from the upper rim defining Page 3 of 12Appl. No. 16/297,132Response After Final dated June 1, 2022a curved inner edge at a bottom edge (Fig.10, 13) thereof such that on one portion of the collar (Fig. 10), an inner sidewall extends straight down from the rim and on a second portion of the collar (Annotated Fig. 10 and Fig. 9), the manipulation surface extends downward (12) at an angle towards the reservoir (Fig. 9 and 10), wherein an entirety of the manipulation surface (12) is a solid, continuous surface extending downward around a portion of a circumference of the collar between the first opening and the second opening of the collar ( See annotated Fig. 10 above and Fig. 9), the collar configured to allow a user to insert a brush through the collar and into the reservoir to dispense the product (Fig. 10) and the manipulation surface allows a user to scrape, rub or tap the brush thereon (Abstract). 
Sasaki does not explicitly disclose a cap configured for coupling to the cosmetic jar.
Tobey teaches a cosmetic container for storing cosmetic product inside the reservoir of the cosmetic jar (Fig. 5B, 502) with a cap (Fig. 5B, 508 and 506) configured to couple with the main body (Fig. 5B, 514). This would result in preventing unwanted exit of cosmetic material from the jar; and prevent any unwanted material, such as dust or foreign material, from mixing with the cosmetic material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cosmetic container of Sasaki’s device with the cap assembly as taught by Tobey to prevent unwanted exit of cosmetic material from the jar; and prevent any unwanted material, such as dust or foreign material, from mixing with the cosmetic material. 
Regarding claim 11, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki further discloses the neck defines an opening having a radius (See annotated Fig. 10 above), wherein the manipulation surface extends inward from the neck (See annotated Fig. 10 above).Sasaki and Tobey do not specifically disclose the manipulation surface extends inward from the neck over about 15 % to about 50 % of the radius. However, Sasaki shows the manipulation surface extends inwards relatively close to the claimed range from the neck, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface inward from the neck over about 15 % to about 50 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface extends inward from the neck over about 15 % to 50 % of the radius of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 12, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki further discloses the neck defines an opening having a radius (See annotated Fig. 10 above), wherein the manipulation surface extends inward from the neck (See annotated Fig. 10 above). 
Sasaki and Tobey do not specifically disclose the manipulation surface extends inward from the neck over about 30 % of the radius. However, Sasaki shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface inward from the neck over about 30 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface extends inward from the neck over about 30 % of the radius of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 13, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki and Tobey disclose the manipulation surface (12) is curved, as shown in the annotated Fig.10 below). Sasaki does not specifically disclose the manipulation surface is generally concave. 

    PNG
    media_image2.png
    471
    638
    media_image2.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the manipulation surface of the combination of  Sasaki and Tobey device to be generally concave shape to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto (Abstract), and to provide the user with concaved manipulation surface capable to rub the applicator part of a concave-shape comb brush.
Regarding claim 14, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki further discloses the manipulation surface (12) is a flat surface from the top of the rim to its lower edge (See annotated Fig. 10 above).  
Regarding claim 15, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki further discloses the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (See annotated Fig. 10 above). 
Sasaki and Tobey do not specifically disclose this angle is about 30 to about 65 degrees. However, Sasaki shows the manipulation surface has an angle relatively close to the claimed range of the angle, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 30 to 65 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface to have an angle relative to the neck about 30 to 65  degrees, because it appears to be an arbitrary design consideration.
Regarding claim 16, Sasaki and Tobey disclose the claimed invention of claim 10. Sasaki further discloses the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (See annotated Fig. 10 above). Sasaki and Tobey do not specifically disclose this angle is about 50 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed value of the angle, as shown in Fig. 10 to allow the scratch-off adjusting part 12 to rub the applicator part of the comb brush B thereto, and provided with a chamfering part 13 capable of scratching off mascara cosmetics material adhering to the comb brush (Abstract).
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 50 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey device to have the manipulation surface to have an angle relative to the neck about 50 degrees, because it appears to be an arbitrary design consideration.
Regarding claim 17, Sasaki and Tobey the claimed invention of claim 10. Sasaki further discloses the inner shape of the collar is circular on one side and oval on the side of the manipulation surface ( See annotated Fig. 10 above). 
Regarding claim 20, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the manipulation surface (12) includes a plurality of ridges (Fig. 9, 12c and 13).
Regarding claim 21, Sasaki and Tobey disclose the claimed invention of claims 1. Sasaki further discloses the manipulation surface (12) has a single second opening extending toward the reservoir (See annotated Fig. 10 above. The examiner notes that the single second opening is the opening created between perimeter of the manipulation surface and the inner of the reservoir).

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable Sasaki (JP5366202B2), Tobey (US 20150114965 A1) as applied to claim 1, and further in view of Lu (US 3 A1).
Regarding claim 4, Sasaki and Tobey disclose the claimed invention of claims 1.
Tobey further teaches the cap (208) is a screw cap assembly (Fig. 2B) comprising an inner lid (206) having at least one horizontal protrusion (Fig. 2B, 222), and an outer shell (outer surface of the cover 208)  having at least one horizontal recess (Annotated Fig. 1A below) and at least one vertical protrusion on its inner surface (Annotated Fig. 1A below), and the cap is assembled such that the Page 2 of 12Appl. No. 16/297,132Response After Final dated June 1, 2022horizontal protrusion (222) and horizontal recess (Annotated Fig. 1 below) cooperate to secure the inner lid and the outer shell together (Fig, 4B).  

    PNG
    media_image3.png
    604
    708
    media_image3.png
    Greyscale

Sasaki and Tobey do not explicitly disclose the inner lid having at least one vertical recess on its outer surface, and that the cap is assembled such that the vertical recess and the vertical protrusion cooperate. 
Lu teaches a cosmetic compact device with housing member 18 which includes recess 18 for receiving the ribs 13 (Fig. 1) for anchoring and securing the first and the second housing members 11, 14 together (Para. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner lid of the combination of Sasaki and Tobey device to have the recess as taught by Lu for anchoring and securing the first and the second housing members 11, 14 together .
Regarding claim 5, The combination of Sasaki and Tobey discloses the claimed invention of claim 1. Sasaki and Tobey do not explicitly disclose the cap includes a transparent or semi-transparent window on a top surface thereof to view a loose powder product in the reservoir.
Lu teaches a cosmetic compact device with the outer cover member (Fig, 2, 31) made of transparent or semi-transparent materials, to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31 (Para. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sasaki and Tobey cap to have a cap with a transparent or semi-transparent window on a top surface as taught by Lu to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772